Citation Nr: 1020321	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypospadias.

2. Entitlement to service connection for arthritis of the 
hands, bilaterally.

3. Entitlement to service connection for arthritis of the 
feet, bilaterally.

4. Entitlement to service connection for arthritis of the 
knees, bilaterally.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for an eye disorder.

7. Entitlement to service connection for diabetes mellitus.

8. Entitlement to service connection for hemolytic anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Veteran indicated on his April 2009 VA Form 9 that he 
wished to testify before a Decision Review Officer (DRO) at 
the RO. A DRO hearing was scheduled for April 2009 and the 
Veteran was provided notice of this hearing earlier in April 
2009. However, the Veteran failed to report to the scheduled 
hearing and failed to explain his absence. Therefore, the 
hearing request is considered withdrawn. See 38 C.F.R. § 
20.704(d) (2004).

This case was previously before the Board in October 2009 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The RO denied service connection for hypospadias in 
unappealed March 1972, January 1973, April 1982, and March 
1985 rating decisions.  

2.  Evidence received since the March 1985 rating decision is 
cumulative of evidence previously submitted and does not 
raise a reasonable possibility of substantiating the 
hypospadias claim.

3.  There is no evidence of arthritis of the hands, feet, or 
knees during military service, and no competent evidence 
linking the Veteran's current arthritis of the hands, feet, 
or knees with his military service.

4.  There is no evidence of a back disorder during military 
service, and no competent evidence linking the Veteran's 
current back disorder with his military service.

5.  There is no evidence of an eye disorder during military 
service, and no competent evidence linking the Veteran's 
current eye disorder with his military service.

6.  The Veteran's DD 214 shows that he had no foreign 
service.

7.  A preponderance of the evidence is against a finding that 
the Veteran was exposed to herbicides in service.

8.  There is no evidence of diabetes mellitus during military 
service, and no competent evidence linking the Veteran's 
current diabetes mellitus with his military service.

9.  There is no evidence of hemolytic anemia during military 
service, and no competent evidence linking the Veteran's 
current hemolytic anemia with his military service.

CONCLUSIONS OF LAW

1.  The March 1972, January 1973, April 1982, and March 1985 
rating decisions denying service connection for hypospadias 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for hypospadias is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  Service connection for arthritis of the hands, 
bilaterally, is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309  (2009).

4.  Service connection for arthritis of the feet, 
bilaterally, is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

5.  Service connection for arthritis of the knees, 
bilaterally, is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

6.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).

7.  Service connection for an eye disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).

8.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).

9.  Service connection for hemolytic anemia is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that 
hypospadias, arthritis of the hands, arthritis of the feet, 
arthritis of the knees, a back disorder, an eye disorder, 
diabetes mellitus, and hemolytic anemia are related to his 
active service with the United States Army from April 1970 to 
February 1972.  With regard to the hypospadias, he contends 
that his hypospadias pre-existed military service and was 
aggravated by his service.  With regard to the remaining 
claimed disorders, the Veteran contends that these disorders 
were caused by his alleged exposure to herbicides during 
military service.   

Factual Background

Service treatment records show that the Veteran had a history 
of hypospadias, a disorder of the bladder, prior to military 
service.  An April 1970 Report of Medical History shows a 
history of ten prior surgeries for hypospadias.  An April 
1970 enlistment examination shows residuals of hypospadias.  
During military service, the Veteran began having problems 
with his hypospadias.  An undated Medical Board report shows 
that the Veteran had a history of perineal hypospadias with 
eleven operative repairs since the age of one and it was 
determined that it was impossible to retain the Veteran on 
active duty.  The Veteran's November 1971 separation 
examination showed normal upper extremities, lower 
extremities, spine, and eyes.  It also showed a diagnosis of 
hypospadias and indicated that the Veteran had 20/20 vision 
in his right eye and 25/20 vision in his left eye.  In a 
November 1971 Report of Medical History, the Veteran denied 
"bone, joint, or other deformity," "foot trouble," 
"'trick', or locked knee," and "recurrent back pain."  He 
responded "yes" when questioned as to whether he 
experienced "eye trouble."  

The Veteran filed a claim for service connection for 
hypospadias immediately upon discharge from military service.  
By rating decision dated in March 1972, the RO denied the 
claim, finding that the Veteran's hypospadias was a 
developmental abnormality and not a service-connectable 
disorder.  The Veteran submitted a subsequent claim for 
hypospadias in April 1972.  In a January 1973 rating 
decision, the RO continued the denial of a bladder condition.  
In March 1982, the Veteran submitted another claim for 
hypospadias, this time alleging that his hypospadias was 
aggravated by military service.  The claim was denied in an 
April 1982 rating decision as the RO found that the Veteran's 
hypospadias was congenital and was not aggravated by military 
service.  The Veteran submitted a subsequent claim for 
hypospadias in February 1985; by March 1985 rating decision, 
the RO continued the denial.  Although the RO provided notice 
of these denials, the Veteran did not initiate appeals for 
any of the above listed decisions.  Therefore, the RO's 
decisions of March 1972, January 1973, April 1982, and March 
1985 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.    

In April 2008, the Veteran submitted the current claim.  In 
connection with this claim, the RO obtained VA outpatient 
treatment reports dated from December 2006 to July 2008 which 
show impressions of hemolytic anemia, diabetes, macular 
degeneration, and arthritis.  Also of record are several 
statements from the Veteran's VA treating physicians dated in 
November 2008, July 2008, and June 2009 which show treatment 
for autoimmune hemolytic anemia, spelectomy, diabetes, 
infections of the bladder, a vision disorder, and chronic 
back pain.  Significantly, the July 2008 statement indicates 
that the Veteran's diabetes may be related to herbicide 
exposure.  Social security records show that the Veteran is 
in receipt of disability benefits due to diabetes and 
hemolytic anemia.  

New and Material Evidence Issue

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even where the RO did not address 
whether there was new and material evidence, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial in March 1985 
is new, in that it was not previously of record.  However, 
such evidence is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the bases of the prior denials was that the Veteran's 
hypospadias existed prior to military service and was not 
aggravated by his military service.  Since the March 1985 
rating decision, such evidence remains lacking.  No evidence 
added to the record shows that the Veteran's hypospadias was 
aggravated during his active military service than had 
already been demonstrated at the time of the prior final 
decision.  As such, the provisions of 38 C.F.R. § 3.156(a) 
have not been satisfied and the claim is not reopened.  

Service Connection Issues

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  


The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  AL 
Amyloidosis was recently added to the list of presumptive 
diseases.  74 Fed. Reg. 21258 (May 7, 2009).  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for arthritis of the 
hands, arthritis of the feet, arthritis of the knees, a back 
disorder, an eye disorder, diabetes mellitus, and hemolytic 
anemia on a direct basis.  The Veteran's service treatment 
records are silent as to any complaint or diagnosis of the 
claimed disorders or associated symptomatology.  While the 
Veteran complained of "eye trouble" in the November 1971 
Report of Medical History, the November 1971 separation 
examination revealed normal eyes; 20/20 vision in the right 
eye, and 25/20 vision in the left eye.  The earliest evidence 
of any of these disorders is dated in December 2006, 
approximately 34 years after military service.  Such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, there is no competent medical 
evidence of record that links the Veteran's claimed disorders 
to any event in service.  As discussed below, while the July 
2008 statement contains a nexus between the Veteran's 
diabetes and herbicide exposure during military service, 
there is no evidence that the Veteran was ever exposed to 
herbicides during his military service.    

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for the claimed 
disorders on a presumptive basis.  First, while arthritis is 
one of the diseases for which presumptive service connection 
may be granted if there is evidence of arthritis within one 
year of military service, there is no evidence of arthritis 
within one year of service.  38 C.F.R. § 3.307(a)(3).  
Significantly, VA treatment records do not show arthritis 
until June 2007.  Second, while diabetes is one of the 
diseases for which presumptive service connection may be 
granted if there is evidence of exposure to herbicides in 
service, the Veteran's service records do not show that the 
he was ever exposed to herbicides while in service.  As 
above, the Veteran's DD 214 shows that the Veteran does not 
have any foreign service and the Veteran has not alleged 
Vietnam service.  Thus, the Veteran is not entitled to the 
presumption under 38 C.F.R. § 3.307.

Therefore, the preponderance of evidence is against service 
connection for arthritis of the hands, arthritis of the feet, 
arthritis of the knees, a back disorder, an eye disorder, 
diabetes mellitus, and hemolytic anemia.  38 U.S.C.A. 
§ 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April and June 2008.  The June 2008 letter 
satisfies the Kent notice requirement with regard to the 
hypospadias issue.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board although 
he declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection 
with either the claim to reopen or the claims of service 
connection.  The duty to provide a medical examination or 
obtain a medical opinion applies to claims to reopen only if 
new and material evidence is presented.  38 C.F.R. § 
3.159(c)(4).  VA need not conduct an examination with respect 
to the service connection claims decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  There is no 
competent evidence that suggests a causal link between the 
claimed disorders and any incident of active duty or that the 
conditions may be associated with the Veteran's service.  
Indeed, in view of the 34 year gap between the claimed 
disorders and active duty, relating these disorders to the 
Veteran's military service would be entirely speculative. 
Therefore, there is no duty to provide an examination or a 
medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypospadias is denied.

Service connection for arthritis of the hands, bilaterally is 
denied.

Service connection for arthritis of the feet, bilaterally is 
denied. 

Service connection for arthritis of the knees, bilaterally is 
denied.

Service connection for a back disorder is denied.

Service connection for an eye disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for hemolytic anemia is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


